DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination 

Prosecution is being reopened pursuant to pre-appeal panel decision.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.NO 


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "a solid body" in line 3 and then recites the limitation “a solid body delimited by” in line 4 and “a first solid body portion” in line 10, it is unclear if these solid bodies are the same structure.  There is insufficient antecedent basis for this limitation in the claim. 

Claims 22, 27, 32 and 38 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 22 recites “a first solid body portion” Claim 27 recites “a second solid body portion”, it is unclear from the specifications and drawings what is the first and second solid body portions.

Claim 32 and 38 disclose respectively with emphasis added “wherein the second surface portion is a surface of the second solid body portion” and “wherein the second surface portion is a surface of the first solid body portion”. It is unclear if the second solid body portion and the first body portion share names of differing features in regard to the second surface portion or if claims 32 and 38 belong to differing embodiments in view that Applicants specifications page 10 provides that 14/16 have “first” and “second” surface portions “the first and/or the second surface portion 14, 16 has a non-planar, in particular, convex shape”.
It is best understood that for one of the instances of “the second surface portion” applicant has meant “first surface portion” in view of the specifications. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 22-28, 30-34 and 38-40 are rejected under 35 U.S.C. 102(a1) as being anticipated by Koitzsch (US 2016/0158880).

Regarding claim 22, Koitzsch discloses (Fig-2) a method for producing a nonplanar wafer, the method comprising: 
arranging a solid body (1) in an area of a laser radiation source (source of laser radiation 5), the solid body having a first surface portion (bottom surface of 1), a second surface portion (S, top surface of 1), and a solid body (1) delimited by the first surface portion and the second surface portion; 
emitting radiation (5) from the laser radiation source towards the solid body (see 5 incident 1 in figure 2) such that the radiation penetrates the solid body and produces a plurality of crystal lattice modifications (6), the crystal lattice modifications defining a first detachment region (either side of 1 separated by detachment feature 2) in the solid body, the first detachment region having a non-planar contour (depth of detachment region may vary with solid body “In the first step, one or a plurality of lines 2 of modified material are generated along the defined separating line for localizing the TLS crack start and for guiding the TLS crack by suitable focusing of a pulsed laser beam 5 onto and/or into the substrate 1 to be separated. In the example in FIG. 2, the line 2 of modified material that is generated by the laser beam 5 has a sinusoidally varying distance from the surface of the substrate 1 and also a corresponding distance from the rear side.” [0052]); and 
separating a first solid body portion from the solid body along the first detachment region (nature of detachment region).

Regarding claim 23, Koitzsch discloses the method of claim 22, Koitzsch further discloses wherein the first detachment region has, at least in sections, a spherical shape (Applicants specifications (second to last paragraph page 10) provides that a wavy feature is spherical “wherein the detachment region 8 particularly preferably has, at least in sections, a spherical, in particular wavy  and/or convex  and/or curved  shape.” While the detachment regions either side of 2 are wavy “the line 2 of modified material that is generated by the laser beam 5 has a sinusoidally varying distance from the surface of the substrate 1 and also a corresponding distance from the rear side.” [0052]).

Regarding claim 24, Koitzsch discloses the method of claim 22, Koitzsch further discloses wherein the first detachment region has, at least in sections, a wavy shape (sinusoidal waves “In the example in FIG. 2, the line 2 of modified material that is generated by the laser beam 5 has a sinusoidally varying distance from the surface of the substrate 1” [0052]).

Regarding claim 25, Koitzsch discloses the method of claim 22, Koitzsch further discloses wherein the first detachment region has, at least in sections, a convex shape (convex portion of sinusoidal waves “In the example in FIG. 2, the line 2 of modified material that is generated by the laser beam 5 has a sinusoidally varying distance from the surface of the substrate 1” [0052]).

Regarding claim 26, Koitzsch discloses the method of claim 22, Koitzsch further discloses wherein the first detachment region has, at least in sections, a curved shape (curvature of sinusoidal waves “In the example in FIG. 2, the line 2 of modified material that is generated by the laser beam 5 has a sinusoidally varying distance from the surface of the substrate 1” [0052]).

Regarding claim 27, Koitzsch discloses the method of claim 22, Koitzsch further discloses (Fig-2-7) further comprising: 
defining a second detachment region (second detachment region as surface of body 1 opposite side separation feature 2 of first detachment region) in the solid body via further crystal lattice modifications produced by the radiation emitted from the laser radiation source (“In the first step, one or a plurality of lines 2 of modified material are generated along the defined separating line for localizing the TLS crack start and for guiding the TLS crack by suitable focusing of a pulsed laser beam 5 onto and/or into the substrate 1 to be separated.” [0052]), the second detachment region having a non-planar contour (“In the example in FIG. 2, the line 2 of modified material that is generated by the laser beam 5 has a sinusoidally varying distance from the surface of the substrate 1” [0052]); and 
separating a second solid body portion (other body portion resulting from separation along 2 of body 1) from the solid body (1) along the second detachment region (first and second detachment region defined by separation feature 2 or as the plurality of separations features 2 shown in figure 7 as F1 and F2).

Regarding claim 28, Koitzsch discloses the method of claim 27, Koitzsch further discloses wherein the second detachment region is produced during production of the first detachment region (microcrack line 2 provides first and second detachment regions by dividing body 1 “In the first step, one or a plurality of lines 2 of modified material are generated along the defined separating line for localizing the TLS crack start and for guiding the TLS crack by suitable focusing of a pulsed laser beam 5 onto and/or into the substrate 1 to be separated” [0052] or as the plurality of separations features 2 shown in figure 7 as F1 and F2 “Beam splitting can also be provided within an individual module to generate two or more partial beams, e.g., during the pretreatment and/or during the first laser processing step, the partial beams processing the substrate synchronously along separating lines parallel to one another.” [0074]).

Regarding claim 30, Koitzsch discloses the method of claim 27, Koitzsch further discloses wherein the first detachment region and the second detachment region are separated from the solid body one after the other (separating detachment regions sequentially is imperative in view of more than 2 stacked detachment regions may exist (see figure 7 having plurality of depth cracks f1 and f2) while application of thermal separations means is only providable with at least one exposed face “To separate the substrate, preferably, in the second step of thermal laser separation, a second laser beam that generates a heating zone is directed onto the workpiece and, near the heating zone or partly overlapping the heating zone, a cooling medium is applied to the surface to generate a cooling zone” [0044]).
Regarding claim 31, Koitzsch discloses the method of claim 27, Koitzsch further discloses wherein the first detachment region and the second detachment region have different shapes or contours (see figure 2 providing separation 2 that results in inversing therebetween wave shapes and contours of resulting first and second detachment regions).

Regarding claim 32, Koitzsch discloses the method of claim 27, Koitzsch further discloses further comprising: 
changing a shape of the second surface portion of the solid body before the separation of the second solid body portion (surface may receive pretreatment shaping “The pretreatment step can comprise, e.g., a selective laser ablation by a pretreatment laser beam having a beam energy higher than an ablation threshold for the material situated on the surface and lower than an ablation threshold for the material of the workpiece. This can be used, e.g., to eliminate a metalization and/or PCM structures. Alternatively or additionally, the pretreatment step can comprise a smoothing of the substrate surface by local remelting by laser radiation. Rough surfaces can thereby be smoothed, e.g., such that the coupling-in of the laser beam in the subsequent first step is improved compared with coupling-in at the non-smoothed substrate.” [0042]), 
wherein the second surface portion is a surface of the second solid body portion after the separation of the second solid body portion (surface exists after separation).

Regarding claim 33, Koitzsch discloses the method of claim 22, Koitzsch further discloses further comprising: providing a holding layer (“carrier” [0007]) in an area of the first surface portion of the solid body (known that attachment of carrier provided to substrates regardless of processing type, emphasis added “Independently of the separating technology chosen, in general before the separating process, the substrate to be separated is fixed on a carrier so that the substrate does not slip during processing,”, “fixing of the substrate with the aid of a single-sided adhesive film and a carrier frame is often chosen” [0007]).

Regarding claim 34, Koitzsch discloses the method of claim 33, Koitzsch further discloses further comprising: overlaying a further layer on the holding layer (adhesive layer attached to carrier frame layer as known transporting means of wafer “In microelectronics, e.g., fixing of the substrate with the aid of a single-sided adhesive film and a carrier frame is often chosen.” [0007]).

Regarding claim 38, Koitzsch discloses the method of claim 22, Koitzsch further discloses further comprising: 
changing a shape of the second surface portion of the solid body before the separation of the first solid body portion (second surface may receive pretreatment shaping “The pretreatment step can comprise, e.g., a selective laser ablation by a pretreatment laser beam having a beam energy higher than an ablation threshold for the material situated on the surface and lower than an ablation threshold for the material of the workpiece. This can be used, e.g., to eliminate a metalization and/or PCM structures. Alternatively or additionally, the pretreatment step can comprise a smoothing of the substrate surface by local remelting by laser radiation. Rough surfaces can thereby be smoothed, e.g., such that the coupling-in of the laser beam in the subsequent first step is improved compared with coupling-in at the non-smoothed substrate.” [0042], 
wherein the second surface portion is a surface of the first solid body portion after the separation of the first solid body portion (all surfaces shaped either in pretreatment as disclosed above [0042] or during treatment (2/F1/F2) before separation “FIG. 7 shows a schematic view of processing of generating lines of modified material that lie one above another” [0024], while all solid body portions that have been separated inherently have faces at ends thereof).

Regarding claim 39, Koitzsch discloses the method of claim 38, Koitzsch further discloses wherein changing the shape of the second surface portion of the solid body before the separation of the first solid body portion comprises: 
machining the second surface portion of the solid body before the separation of the first solid body portion (removal/thinning/smoothing pretreatment examples “e.g.” are provided to second surface before the first steps of separation processing, emphasis added “In some method variants, however, before the first step, a pretreatment step separate from the first step is carried out, by which material situated in the region of one or a plurality of envisaged predefined separating lines on the surface of the workpiece, in particular a metalization and/or PCM structures, is/are eliminated and/or the surface is prepared for coupling in the laser beam in the first step. As a result, the efficiency and precision of subsequent steps can be improved, if appropriate.” “The pretreatment step can comprise, e.g., a selective laser ablation by a pretreatment laser beam having a beam energy higher than an ablation threshold for the material situated on the surface and lower than an ablation threshold for the material of the workpiece. This can be used, e.g., to eliminate a metalization and/or PCM structures. Alternatively or additionally, the pretreatment step can comprise a smoothing of the substrate surface by local remelting by laser radiation. Rough surfaces can thereby be smoothed, e.g., such that the coupling-in of the laser beam in the subsequent first step is improved compared with coupling-in at the non-smoothed substrate” [0041-0042], machine removal/thinning/smoothing pretreatment anticipatively known to include machining, emphasis added “there are technologies combined from mechanical and laser-based methods and also plasma etching methods and separating methods by thinning by grinding.” [0005]).

Regarding claim 40, Koitzsch discloses the method of claim 38, Koitzsch further discloses wherein changing the shape of the second surface portion of the solid body before the separation of the first solid body portion comprises: 
grinding the second surface portion of the solid body before the separation of the first solid body portion (removal/thinning/smoothing pretreatment examples “e.g.” are provided to second surface before the first steps of separation processing, emphasis added “In some method variants, however, before the first step, a pretreatment step separate from the first step is carried out, by which material situated in the region of one or a plurality of envisaged predefined separating lines on the surface of the workpiece, in particular a metalization and/or PCM structures, is/are eliminated and/or the surface is prepared for coupling in the laser beam in the first step. As a result, the efficiency and precision of subsequent steps can be improved, if appropriate.” “The pretreatment step can comprise, e.g., a selective laser ablation by a pretreatment laser beam having a beam energy higher than an ablation threshold for the material situated on the surface and lower than an ablation threshold for the material of the workpiece. This can be used, e.g., to eliminate a metalization and/or PCM structures. Alternatively or additionally, the pretreatment step can comprise a smoothing of the substrate surface by local remelting by laser radiation. Rough surfaces can thereby be smoothed, e.g., such that the coupling-in of the laser beam in the subsequent first step is improved compared with coupling-in at the non-smoothed substrate” [0041-0042], machine removal/thinning/smoothing pretreatment anticipatively known to include grinding, emphasis added “there are technologies combined from mechanical and laser-based methods and also plasma etching methods and separating methods by thinning by grinding.” [0005]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Koitzsch in view of Kim (US 2014/0106649 A1).

Regarding claim 35, Koitzsch disclsoes teaches the method of claim 34, Koitzsch is silent regarding wherein the further layer is a metal plate.
However Kim teaches wherein the further layer is a metal plate (metallic plane attached to holding layer “The carrier wafer 100 may support the device wafer 200 and may include quartz, glass, semiconductor, ceramic, or metal” [0057]).
The advantage of wherein the further layer is a metal plate, is to provide a known holding means of wafers through disclosure of carrier material from known carrier materials [0057].
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Koitzsch with Kim, by adding to the undisclosed carrier material specifics of Koitzsch, the metal carrier system of Kim, to provide a known holding means of wafers through disclosure of carrier material from known carrier materials. 

Regarding claim 36, Koitzsch discloses the method of claim 33, Koitzsch is silent regarding wherein the holding layer comprises a polymer.
However Kim teaches wherein the holding layer comprises a polymer (holding layer of PDMS “the device wafer is attached to the carrier wafer using an adhesive, which may include a polymer material with adhesive property. The adhesive may be a liquid-type material and may include an ultraviolet (UV) cure resin or resist, a solid film type, thermoset resin, thermoplastic resin, paste resin, film, ceramic, or polydimethylsiloxane (PDMS)” [0044]).
The advantage of wherein the holding layer comprises a polymer, is to provide a known holding means of wafers through disclosure of known wafer adhesive material types [0044].
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Koitzsch with Kim, by adding to the undisclosed carrier material specifics of Koitzsch, the PDMS carrier system material of Kim, to provide a known holding means of wafers through disclosure of known wafer adhesive material types. 

Regarding claim 37, Koitzsch as modifieid by Kim teaches the method of claim 36,Koitzsch as already modified by Kim teaches wherein the polymer is PDMS (PDMS adhesive “The adhesive may be a liquid-type material and may include an ultraviolet (UV) cure resin or resist, a solid film type, thermoset resin, thermoplastic resin, paste resin, film, ceramic, or polydimethylsiloxane (PDMS)” Kim [0044]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER H KIRKWOOD whose telephone number is (469)295-9113. The examiner can normally be reached 11:00 am - 8:00 pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Spencer H. Kirkwood/           Examiner, Art Unit 3761         

/IBRAHIME A ABRAHAM/           Supervisory Patent Examiner, Art Unit 3761